DISSENTING OPINION BY
President Judge PELLEGRINI.
What is involved in this appeal is a large 20-foot by 60-foot doubled-faced static billboard, located on a monopole high above the ground, which is to be converted to digital billboard — televisions on a stick. Purportedly the sign is a prohibited sign because it is subject to the Special Sign Controls for the area surrounding the Vine Street Parkway set forth in Section 14-1604.1 of the Philadelphia Zoning and planning Code (Zoning Code). Without considering whether the sign is prohibited, the majority finds that the matter was settled because in 2007, the trial court entered a consent order between the City and Steen, the signboard company that owned eight outdoor advertising signs, including the one at issue, stating that those signs complied with the Off-Premise Outdoor Advertising Sign provisions of the Zoning Code then in effect, and that the signs were lawful in all respects. Even though there is no showing that Objectors were provided notice and an opportunity to be heard before the 2007 consént order was entered, it holds that the zoning board, the trial court and this Court do not have the power or authority to modify or overturn the terms of the 2007 consent order.
I respectfully dissent because, even under existing case law, the 2007 consent order is not binding on non-parties where there is no showing that Objectors had notice and an opportunity to be heard regarding that order.
Generally, consent decrees are only binding on the parties that consented to its entry. In Pennsylvania Human Relations Commission v. Ammon K. Graybill, Jr., Inc., Real Estate, 482 Pa. 143, 393 A.2d 420, 423 (1978), our Supreme Court set forth the nature of a consent decree and who is bound:
*1231Although a consent decree does not represent a legal determination by a court or administrative tribunal of the matters in controversy, it nevertheless has important consequences. A consent decree has a res judicata effect, binding the parties with the same force and effect as a final decree rendered after a full hearing upon the merits.
Given the conclusive nature of a consent decree, it is imperative that each party to it has willingly and freely assented to its terms. Like any contract, a consent decree requires mutuality of understanding and concerted action by the parties.
While consent decrees are not normally binding on non-parties, we have held in the context of the settlement of zoning disputes that if the party knew that the dispute was going to be settled, non-parties are bound to its terms. This departure from the normal effect of consent decrees on third parties had its origin in Summit Township Taxpayers Association v. Summit Township Board of Supervisors, 49 Pa.Cmwlth. 459, 411 A.2d 1263 (1980). That case involved a landfill which had been determined to be a legal, non-conforming use in an R-2 Residential District. The owner sought to expand operations onto an adjoining parcel of land.
The landfill owner initiated a curative amendment proceeding challenging the township’s zoning ordinance on the basis that it improperly made no provision for the operation of a landfill within the township. The zoning hearing board rejected the landfill owner’s curative amendment. The owner appealed this decision to the common pleas court. Prior to the common pleas court’s ruling on the appeal, the landfill owner and the township entered into negotiations, and after publication and notice, the zoning hearing board conducted a public hearing. At the conclusion of the hearing, the board of commissioners “authorized counsel to execute a stipulation settling appeal.” Id. at 1265. Shortly thereafter, the common pleas court issued an order adopting the provisions negotiated by the parties in which the landfill owner’s appeal was sustained and the township was ordered to issue the necessary zoning permit so that the landfill could operate on the adjoining parcel of land, which operation would occur under “negotiated conditions.” Id.
Those objectors appealed from the township commissioners’ action authorizing the consent decree because, among other reasons, it was an unjustified grant of a variance. They contended that because they had been interested and actively engaged as parties to the landfill expansion, they should be allowed to challenge the expansion even though they had not intervened in the landfill owner’s zoning appeal. Affirming the common pleas court, we rejected that contention stating that to participate in the settlement, both parties had to be before the zoning hearing board and had to timely intervene in the landowner’s appeal to protect their rights, stating:
The association also contends that the stipulation entered into by the parties was in fact a grant of a variance, in violation of Section 912 of the [Pennsylvania Municipalities Planning Code (MPC)1], which invests the zoning hearing board with the exclusive power over variance actions. However, here the actual decisive event was the settlement of a judicial proceeding, under court supervision. Because court-approved settlements of zoning cases are’ lawful, we must recognize such settlements as being distinct from zoning hearing board variances; even though a judicial settle*1232ment may result in a departure from the ordained zoning pattern, that kind of ■departure falls within the court’s jurisdiction, not the board’s jurisdiction.
The objectors’ real concern here is that if parties to zoning appeals can settle them by stipulation, the procedures and purpose of the MPC may be totally circumvented. However, the law favors settlement, and we should not permit a collateral attack on a settled appeal where those now seeking relief have failed to avail themselves of procedures to insure their participation. (Citations omitted.)
Id. at 1265-66.
While our holding seems to sanction “circumventing” zoning laws through consent orders because settlements are favored, there was a certain “regularity” to the proceeding. The consent order was entered, within the confines of a zoning appeal where, in the underlying zoning board case, everyone was given statutory notice, and after the settlement was issued, the zoning hearing board held a hearing and gave notice of the proposed settlement at which everyone could participate.
However, in Boeing Co. v. Zoning Hearing Board of Ridley Township, 822 A.2d 153 (Pa.Cmwlth.2003), we expanded those who are bound by the consent orders to include those who were not actively involved in any of the disputes and only become aware of the proposed settlement by happenstance and then shortly before the settlement was to be executed.
In that case, an adult entertainment facility had been operating as a nonconforming use in a residential district. A number of lawsuits had arisen between the owner of the adult entertainment facility and the township:, one in the common pleas court, one in our Court, and one before a federal district court. The parties reached an agreement to settle all of the litigation which would be incorporated by the federal district court into a consent decree. As part of the consent decree, it was agreed that the facility would be allowed to move to a particular industrial park where- adult entertainment facilities were to be allowed, but only by special exception.
Boeing owned land next 'to where the adult entertainment facility was permitted under the new zoning regulations. It intended to open a day-care center on its adjacent property. After learning of the pending settlement discussions from an article in the local newspaper, Boeing sought a meeting with township officials. On November 10, 2000, township officials met with Boeing and gave it copies of the proposed settlement and consent decree, the pending cases that it would settle, and a new set of zoning regulations that were tailored specifically to allow adult entertainment facilities at the new location that would be adopted to effectuate the settlement. . The township officials also informed it that the settlemént would be voted on at the November 21, 2000 commissioner’s meeting.
After the township approved the settlement as promised and the settlement agreement was entered into on December 7, 2000, but before the federal court entered the consent decree on January 5, 2001, Boeing filed a notice of appeal to the zoning hearing board contending that the settlement was an illegal Contract and constituted spot zoning. The zoning hearing board rejected Boeing’s contract and spot zoning arguments and noted that, hypothetically, if the zoning hearing board were to receive an application for a special exception to operate an adult entertainment facility in the industrial area, it would approve such an application.
Agreeing with the trial court, we stated that a non-party was bound by the settlement agreement if it had a procedural *1233opportunity to participate .in the underlying matters encompassed by the settlement agreement. Because Boeing was made aware of the global settlement and how it would impact its property on November 10, 2000, Boeing had an opportunity to take any number of legal steps to insure that it would be heard on the issue and it could not challenge the settlement agreement. However, we noted that:
This approach is not without its critics. One set of commentators described our jurisprudence on this issue: “In effect, Pennsylvania courts reserve for themselves the power to permit and enforce unconstitutional zoning actions, collaterally estopping the public from intervening and attacking board action which, although contravening a board’s limited police power, are taken pursuant to a judicially approved 'settlement.” Settling Land Use Litigation While Protecting the Public Interest: Whose Lawsuit is this Anyway, 23,-Seton Hall L. Rev. 844, n. 56 (1993). These same commentators further stated that:
The Pennsylvania approach raises legitimate concerns about the breadth of both the municipality’s and the court’s authority.... This judicial arrogation of authority, as some critics might describe it, may simply be judicial deference to the result that the governing agency has, in fact, determined to be in the public’s best interest.... Nevertheless, any time the courts sanction and enforce a settlement without permitting public participation, considerations of' fairness, procedural due process and the appearance of evenhanded justice dictate close scrutiny.
Id. at 163 n. 19.
The majority takes the position that Objectors do not argue that they were not aware of a proposed settlement or that they had no procedural opportunity to participate in the litigation that was settled by the 2007 consent order. I would hold that under Boeing, it is the burden of those trying, to show that their settlement binds a non-party, to show that ^ those parties have received formal notice, memorialized on the docket in that case, and if they want to oppose it, they have to intervene. In this case, there is not even a Rowing that Objectors were even aware of the settlement and we should .not blithely apply a settlement to non-parties absent a showing of notice. .
Even though I would .reverse based bn a lack of showing of notice, I would go further and reverse Boeing. I would limit the binding effect of a settlement on non-parties only when, as in Summit Tmmship Taxpayers Association, it involves the settlement of zoning litigation that started out before the zoning hearing board and the requisite public notice was posted and advertised that an application had been filed and that a hearing would be. held. The world then had notice and a party who chose not to participate in the hearing cannot, complain.
Accordingly, because I would remand this matter to the trial court to determine the legality of the sign in question under the Zoning Code, I respectfully dissent.
Judge McCullough joins ⅛ this dissenting opinion.